DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group 1, claims 1-11, in the reply filed on 9/9/2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of each of the designated inventions is sufficiently related that a thorough search for the subject matter of each of the designated inventions would encompass a search for the subject matter of the remaining designated inventions.  The argument directed between group 1 and 2 are not found persuasive since group 1, directed at a method for controlling a refrigerator includes the step of controlling a valve, while the method for controlling a refrigerator of group 2 does not recite controlling a valve and includes the step of determining a freezing cycle which comprises rotating a first cooling fan, both limitation not required by group 1. The argument directed between groups 1/2 and group 3 are not found persuasive since groups 1 and 2 are directed at methods for (intended use) controlling a refrigerator comprising structure within the preamble which is not required by the claim, while group 3 (claims 17-20) is directed at a refrigerator with structures not required by the method of groups 1 and 2 and therefore group 3 can be used with another method.  The searches may be similar but are by no means the same.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ice bin and third fan of claim1,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Applicant recites in at least paragraph 0033 that the ice making fan is reference number 33, however the ice making fan is not labeled in the drawings as 33  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites the “determining whether ice is stored in an ice bin” which would more appropriately be recited as “determining, by a controller, whether ice is stored in an ice bin” to avoid the broadest reasonable interpretation of visual affirmation by a user that Ice is stored.  Appropriate correction is required.  Furthermore, in order to make the claim read more concise and without redundancy, the claim can recite “A method…comprising: by a controller; determining whether ice is store…determining whether a temperature…controlling the valve…” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 

Claim 4 recites the limitation “wherein the controller…turns on the third cooling fan upon sensing that the ice bin is full” which is indefinite for being unclear how the controller can sense that the ice bin is full since a sensor/detector is needed to perform the function.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “wherein the controller…turns on the third cooling fan upon sensing, using a sensor, that the ice bin is full” for purposes of examination.  

Claim 7 recites the limitation “wherein when a temperature within the ice bin is equal to or greater than a first reference temperature within the ice bin” is indefinite for being unclear what is determining when the temperature within the ice bin is equal to or greater than a first reference temperature, the controller or observation.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “wherein when the controller determines the temperature within the ice bin is equal to or greater than a first reference temperature within the ice bin” for purposes of examination.

Claim 7 recites the limitation “wherein a time when the third cooling fan is turned off varies depending on whether the temperature within the ice bin is equal to or less than the second reference temperature within the ice bin” which is indefinite for being unclear if the “time” is a duration of time or an instance in time.  Based on the Applicant’s 

Claim 8 recites the limitation “wherein when the temperature within the ice bin is equal to or less than the second reference temperature within the ice bin” which is indefinite for being unclear what is determining when the temperature within the ice bin is equal to or greater than a first reference temperature, the controller or just observation.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “wherein when the controller determines the temperature within the ice bin is equal to or greater than a first reference temperature within the ice bin” for purposes of examination.

Claim 8 recites the limitation “when a third reference time greater than the first reference time has elapsed, or turns the third cooling fan off when a fourth reference time has elapsed” which is indefinite for being unclear what first reference time Applicant is referring back to, and whether or not there is a second reference time.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “when a second reference time greater than a first referencing time has elapsed, or turns the third cooling fan off when a third reference time has elapsed” for purposes of examination.



Claim 10 recites the limitation “wherein when the temperature of the first storage compartment” which is indefinite for being unclear what is determining when the temperature within the ice bin is equal to or greater than a first reference temperature, the controller or just observation.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “wherein when the controller determines when the temperature of the first storage compartment” for purposes of examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0098097), hereinafter referred to as Lee, in view of Chung (US 2005/0076654), hereinafter referred to as Chung, in further view of Sakuma et al. (US 6,397,608), hereinafter referred to as Sakuma.

Regarding claim 1, Lee teaches a method for controlling a refrigerator (Fig. 1) comprising a compressor (Fig. 2, 12), a first evaporator (Fig. 2, 33), a first cooling fan (Fig. 1, fan 36 which passes air over the first evaporator), a second evaporator (Fig. 1, 23), a second cooling fan (Fig. 1, 26), the method comprising:
determining (by accessing the ice, one can tell if ice is in the ice bin) whether ice is stored in an ice bin (Fig. 3, ice bin where auger 53 is located) which is cooled by cold air (cold air within space 30 and conveyed by fan 63) received from a first storage compartment (Figs. 1 and 3, freezer compartment 30);
controlling a third cooling fan (Fig. 1 and 3, fan 63) that is configured to supply cold air from the first storage compartment to the ice bin.

Lee does not teach determining, by a controller, whether a temperature of the first storage compartment is equal to or less than a first reference temperature of the first storage compartment upon determining that ice is stored in the ice bin.

Chung teaches a refrigerator, including a controller (Fig. 5, 78) which determines whether a temperature (using load sensor 62 which is interpreted as a temperature sensor) of a first storage compartment (Fig. 5, freezer “F”) is equal to, or less than a first reference temperature (Fig. 8, in box S16, “Predetermined maximum temperature” of freezing compartment) of the first storage compartment upon determining that ice is stored in the ice bin (at step S13 which is the step which determines if the ice bin has a “Full ice level”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Lee by including a controller which determines whether a temperature of the first storage compartment is equal to, or less than a first reference temperature of the first storage compartment upon determining that ice is stored in the ice bin, as taught by Chung, in order to provide the predictable result of determining whether or not the first cooling fan, which conveys air over the first evaporator, of Lee should be activated and cause air to flow over the first evaporator, which in turn will increase the heat transfer, and therefore the cooling efficiency of the first storage chamber.

Even though it can be assumed that Lee’s refrigerator has refrigerant passages, which connect the compressor, first evaporator and second evaporator, Lee does not teach controlling a valve to open a first refrigerant passage between the compressor and the first evaporator.

Sakuma teaches a refrigerator (Fig. 1) including a refrigeration circuit (Fig. 3) which delivers refrigerant, Sakuma further teaches controlling a valve (Fig. 3, 20) of a first refrigerant passage (Fig. 3, passage in which valve 20 and capillary tube 22 are located) between a compressor (Fig. 3, 12) and a first evaporator (Fig. 3, freezer evaporator 24).  By controlling the valve (20), Sakuma teaches controlling the amount of refrigerant that flows to the first evaporator (24) which governs the cooling capacity of the first storage compartment, which includes the first evaporator.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Lee, as modified, such that a valve is placed in a refrigerant passage between the compressor and first storage compartment, and controls refrigerant flow to the first evaporator, as taught by Sakuma, in order to provide the predictable result of controlling the amount of refrigerant delivered to the first evaporator which controls the temperature and cooling capacity of the first storage compartment.

Regarding claim 11, Lee, as modified, teaches the method of claim 1, and wherein the first storage compartment is a freezing compartment (Fig. 3, compartment 30 is a freezing compartment) and the second storage compartment is a refrigerating compartment (Fig. 3, compartment 20 is a refrigerating compartment).

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee , Chung and Sakuma as applied to claim 1, in further view of Yoshioka et al. (US 2008/0190125), hereinafter referred to as Yoshioka..

Regarding claim 2, Lee, as modified, teaches method of claim 1, however does not teach wherein the temperature of the first storage compartment is measured when a stop condition of a cooling cycle for the first storage compartment is satisfied.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Lee, as modified, such that the first storage compartment experiences a stop condition of a cooling cycle, of the freezer, as taught by Yoshioka, in order to provide the predictable result of increasing the efficiency of the refrigerator by not cooling the first compartment when it is in a desired temperature state, and furthermore monitoring the temperature of the first compartment after the stop condition of the cooling cycle in order to provide the predictable result of determining when the cooling cycle needs to be activated to resume cooling when the temperature of the first storage compartment rises above the first reference temperature.

Regarding claim 10, the applicant is reminded that in a method claim the steps following and/or dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed; see MPEP 2111.04 (II), “The broadest reasonable interpretation of a method (or process) claim having 

It is noted that the recitation(s) following the term "if" or “when” are merely conditional limitations, and do not clearly set boundaries to the claims. For instance, if the same method is performed and the condition is never reached (i.e. **the temperature is not greater than a set temperature**), the method will not be required to meet the recitation of " wherein when the controller determines the temperature of the first storage compartment is greater than the first reference temperature of the first storage compartment, the first refrigerant passage is closed and the third cooling fan is immediately stopped, or the first refrigerant passage is closed and the third cooling fan is stopped after operating for a predetermined time." since the recitation is contingent based on the word “when” and wherein Lee, as modified, still contains all of the structure required by the claim required to meet the conditional language (“when…greater than…”), such as the first storage compartment, the first refrigerant passage and the third cooling fan.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee , Chung, Sakuma and Yoshioka as applied to claim 2, in further view of Miller et al. (US 2019/0093938), hereinafter referred to as Miller.



Miller teaches a refrigerator (Fig. 3) including an ice maker (152) and storage bin (154), wherein the storage bin is fitted with a temperature sensor (228; see paragraph 0051, “Compartment temperature sensor 228 is configured for measuring a temperature of icebox compartment 160 and/or storage bin 154”), wherein a controller (190) turns on a cooling fan (238) that directs air towards the ice maker/bin when a temperature (temperature measured by sensor 228) within the ice bin is equal to or greater than a first reference temperature (“threshold value”; see paragraph 0061, “For instance, activation may be based on a temperature signal from compartment temperature sensor 228. As the temperature rises above a threshold value, second passage fan 238 may be activated to circulate air within second air passage 236. In additional or alternative embodiments, controller 190 may be configured to activate second passage fan 238 when ice making is not required”) within the ice bin.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Lee, as modified, such that the third cooling fan is activated when the temperature within the ice bin is above a first reference point, as taught by Miller, in order to provide the predictable result of directing cold air from the first storage compartment to the ice bin, therefore keeping the ice within the ice bin at a temperature which prevents melting.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee , Chung, and Sakuma as applied to claim 1, in further view of Miller et al. (US 2019/0093938), hereinafter referred to as Miller.

Regarding claim 4, Lee, as modified, teaches the method of claim 1, wherein the controller controls the valve to open the first refrigerant passage (as previously discussed in claim 1 by Sakuma), however Lee does not teach wherein the controller turns on the third cooling fan upon sensing, using a sensor, that the ice bin is full.

Miller teaches a refrigerator (Fig. 3) including an ice maker (152) and ice bin (154), as well as a fan (Fig. 9, 226) configured to recirculate air within an ice making compartment, wherein when a controller (190) turns on the fan upon sensing that the ice bin is full (paragraph 0052, “In additional or alternative embodiments, controller 190 may be configured to activate compartment fan 226 when the ice storage bin 154 is full and ice making is not required.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Lee, as modified, such that the controller turns on the third fan when the ice bin is full, as taught by Miller, in order to provide the predictable result of continuing to draw air over the ice to prevent it from melting.



Sakuma teaches everything discussed in claim 1, from which claim 5 ultimately depends, and wherein after a first reference time (Fig. 3, implicit time when the valve “F-Valve” is open), the controller controls the valve (F-valve) to close the first refrigerant passage thereby stopping refrigerant from flowing to the first evaporator (24) to prevent further cooling within the first chamber.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Lee, as modified, such that the valve is controlled by the controller to close after a first reference time has elapsed, as taught by Sakuma, in order to provide the predictable result of preventing refrigerant from flowing to the first evaporator, thereby preventing the first storage chamber from being cooled when it is already in a desired temperature state.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Chung, Sakuma and Miller as applied to claim 5, in further view of Lee et al. (US 2011/0302938), hereinafter referred to as Lee’938.

Regarding claim 6, Lee, as modified, teaches the method of claim 5, and as already discussed in claim 5, closing the refrigerant passage using a valve, however not 

Lee’938 teaches a refrigerator (Fig. 1) as well as closing a refrigerant passage (passage in which refrigerant flows to freezer evaporator 24 from valve 22) using a valve (Fig. 9, “Freezer valve”) and wherein a controller turns off a third cooling fan (“Ice-Making Chamber Fan” is in an off position during time “tg”) after closing the first refrigerant passage (freezer valve is closed during time periods “te” and “tf” while ice making chamber fan is on during those time periods).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Lee, as modified, such that the third cooling fan is stopped after the first refrigerant passage is closed, as taught by Lee’938, in order to provide the predictable result of preventing air being drawn from the first storage compartment which would increase the rate at which the first storage compartment heats up.

Regarding claims 7-9, The applicant is reminded that in a method claim the steps following and/or dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed as recited in MPEP 2111.04 (II), “The broadest reasonable interpretation of a method (or process) claim having 

It is noted that the recitation(s) following the term "if" or “when” are merely conditional limitations, and do not clearly set boundaries to the claims. For instance, if the same method is performed and the condition is never reached, the method will not be required to meet the recitation of " wherein when the controller determines the temperature within the ice bin is equal to or less than the second reference temperature within the ice bin, the controller turns the third cooling fan off when a third reference time greater than the first reference time has elapsed, or turns the third cooling fan off when a fourth reference time has elapsed after closing the first refrigerant passage." (claim 7); " wherein when the controller determines the temperature within the ice bin is equal to or less than the second reference temperature within the ice bin, the controller turns the third cooling fan off when a second reference time greater than a first reference time has elapsed, or turns the third cooling fan off when a third reference time has elapsed after closing the first refrigerant passage." (claim 8); " wherein when the controller determines the temperature within the ice bin is greater than the second reference temperature within the ice bin, the controller turns the third cooling fan off when the temperature within the ice bin is equal to or less than the second reference temperature within the ice bin." (claim 9), since the recitation is contingent based on the word “when” and wherein Lee, as modified, still contains all of the structure required such as the controller, the third cooling fan and the ice bin which can perform the method without 


Alternatively…
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Chung, and Sukama as applied to claim 2, in further view of Lee et al. (US 2011/0302938), hereinafter referred to as Lee’938.

Regarding claim 10, Lee, as modified, teaches the method of claim 2, however has not yet taught wherein when the temperature of the first storage compartment is greater than the first reference temperature of the first storage compartment, the first refrigerant passage is closed and the third cooling fan is immediately stopped, or the first refrigerant passage is closed and the third cooling fan is stopped after operating for a predetermined time.

Lee’938 teaches a refrigerator (Fig. 1) as well as closing a refrigerant passage (passage in which refrigerant flows to freezer evaporator 24 from valve 22) using a valve (Fig. 9, “Freezer valve”) and wherein when a temperature (Fig. 6, temperature of first compartment 114 when freezer valve is closed) of a first storage compartment (114) is greater than a first reference temperature (implicit temperature at which the freezer valve closes in Fig. 6) of the first storage compartment, a first refrigerant passage (refrigerant pipe connected from valve 22 to freezer compartment evaporator 24) is 

It would have been obvious to one of ordinary skill in the art before the filing date of the Applicant’s claimed invention to have modified Lee, as modified, such that when the first compartment temperature is above a reference temperature of the first storage compartment, the third cooling fan is stopped after operating for a predetermined time, as taught by Lee’938, in order to provide the predictable result of increasing efficiency by only providing refrigerant to the first storage compartment when required and not drawing air from the first storage compartment with the third cooling fan thereby preventing the temperature from within the first storage compartment from elevating and thereby require refrigeration, also increasing efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763